DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:
Molecular beam epitaxy system comprising an infrared radiation emitting heater and a substrate with a thermally conductive backing plate

The objection to claim 5 is withdrawn in view of applicants’ cancellation of the claim. 

Claim Rejections - 35 USC § 112
The 35 U.S.C. 112(a) rejection of claim 5 is withdrawn in view of applicants’ cancellation of the claim.  
The 35 U.S.C. 112(b) rejection of claims 3, 7-8, and 10-11 is withdrawn in view of applicants’ claim amendments. 

The following is a quotation of 35 U.S.C. 112(b): 
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
The use of the term “about” in claim 12 is a relative term which renders the claim indefinite.  The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The use of the term “about" is permissible since it permits some tolerance, and therefore encompasses values on either side of the claimed value or number.  In re Pappas, 214 F. 2d 172, 176-177, 102 USPQ 298, 301 (CCPA 1954).  However, applicants have not clearly exemplified the amounts above and below the claimed values which may be encompassed by the use of the word “about.”  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
Claims 1, 3-4, 6, 9, 12, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,556,472 to Nakamura, et al. (hereinafter “Nakamura”) in view of U.S. Patent No. 6,344,084 to Koinuma, et al. (“Koinuma”). 
Regarding claim 1, Nakamura teaches a molecular-beam epitaxy (MBE) system (see, e.g., the Abstract, Figs. 1-11, and entire reference), comprising:
(a) an ultra-high vacuum (UHV) chamber (see, e.g., Figs. 1 & 5, col. 9, l. 39 to col. 11, l. 56, and col. 14, l. 60 to col. 16, l. 20 which teach an UHV chamber (2));
(b) a heater consisting of infrared radiation (IR) emitting heater (see, e.g., Fig. 5 and col. 14, l. 60 to col. 16, l. 20 which teach a heater in the form of beam emitting device (25); see specifically col. 15, ll. 9-53 which teach that the beam emitting device (25) may be in the form of a halogen lamp which is configured for irradiating an infrared beam and, hence, the beam emitting device (25) necessarily consists of a heater which emits infrared radiation);
(c) a thermally conductive backing plate including a first surface and a second surface (see, e.g., Fig. 5 and col. 14, l. 60 to col. 16, l. 20 which teach a substrate holder (80) which has a first and second surface and necessarily is thermally conductive);
(d) a substrate positioned on the second surface of the thermally conductive backing plate (see, e.g., Fig. 5 and col. 14, l. 60 to col. 16, l. 20 which teach that a substrate (4) is positioned on the second surface of the holder (80)); and
(e) at least one effusion cell directed towards the substrate (see, e.g., Figs. 1 & 5, col. 9, l. 39 to col. 11, l. 56, and col. 14, l. 60 to col. 16, l. 20 which teach an effusion cell (3) directed towards the substrate (4)).  
Nakamura does not explicitly teach that at least the first surface includes an infrared-absorbing coating (IAC) thereon, wherein the IAC shields the substrate from a majority of radiant heat from the IR emitting heater and transfers the radiant heat to the substrate via thermal conduction.  However, in Fig. 7 and col. 16, l. 1 to col. 17, l. 5 
Even if it is assumed arguendo that Nakamura does not teach a heater which consists of an infrared radiation emitting heater, this would have been obvious in view of the teachings of Koinuma.  As detailed supra, in at least Figs. 3 & 7 and col. 16, l. 1 to col. 17, l. 5 Koinuma teaches an embodiment in which the substrate holder (48) and, hence, the substrate (5) is heated solely by a lamp heater (8).  Thus, a person of ordinary skill in the art would look to the teachings of Koinuma and would readily recognize that the heater utilized in the MBE system of Nakamura may consist of an infrared radiation emitting heater with the motivation for doing so being to provide a simplified heating system which is capable of quickly and efficiently heating the substrate to the desired prima facie determination of obviousness.  All the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results to one of ordinary skill in the art.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A).  
Regarding claim 3, Nakamura teaches that the heater also emits radiation within wavelengths from 400 nanometers to 700 nanometers (see, e.g., Fig. 5 and col. 15, ll. 9-53 which teach that the beam emitting device (25) may be in the form of a halogen lamp which necessarily emits IR radiation in the overlapping range of approximately 320 to 1,100 nm).
Regarding claim 4, Nakamura teaches that the IR emitting heater is located separately from the thermally conductive backing plate and the substrate is located distal to the heater (see, e.g., Fig. 5 and col. 14, l. 60 to col. 16, l. 20 which teach that the beam emitting device (25) is separate from the substrate holder (80) and the substrate (4) is located distal to the heater see also Fig. 7 and col. 16, l. 1 to col. 17, l. 5 of Koinuma which teach that the lamp heater (8) is located separately from the substrate holder (48) and substrate (5)), but does not explicitly teach that the IAC is located proximal to the heater.  However, as noted supra with respect to the rejection of claim 1, in Fig. 7 and col. 16, l. 1 to col. 17, l. 5 Koinuma teaches an embodiment of a substrate holder (48) in which a substrate (5) is provided on a second surface of a holder plate (330) on the side that is heated by a lamp heater (8) with the backside (i.e., a first surface) of the holder plate (330) 
Regarding claim 6, Nakamura teaches the system further comprises a vacuum device operatively connected to the UHV chamber (see, e.g., Figs. 1 & 5 and col. 9, l. 39 to col. 11, l. 56 which teach that the UHV chamber (2) is evacuated by a main evacuating apparatus (1) comprised of, for example, a diffusion pump).  
Regarding claim 9, Nakamura does not explicitly teach that the thermally conductive backing plate is configured to rotate about a z-axis extending perpendicularly through the first surface and the second surface.  However, in col. 5, ll. 54-67 as well as elsewhere throughout the entire reference Koinuma teaches that the substrate holder preferably is configured to rotate in order to improve the temperature uniformity over a substrate.  Moreover, in order for such rotation to produce uniform heating of the substrate (4) in Fig. 5 of Nakamura it would necessarily be about a z-axis extending perpendicularly through the substrate holder (80).  
Regarding claim 12, Nakamura does not explicitly teach that the substrate has a bandgap of at least about 0.6 eV.  However, in col. 3, ll. 12-24 and col. 9, ll. 27-30 Koinuma teaches that typical substrates for MBE thin film growth include sapphire (-Al2O3) and Si which necessarily have a bandgap of greater than 0.6 eV.  Accordingly, a person of ordinary skill in the art would be motivated to utilize Si or -Al2O3 as the substrate in the MBE system of Nakamura in order to deposit one or more epitaxial films thereupon.  
Regarding claim 21, Nakamura does not explicitly teach that the IAC shields the substrate from all radiant heat from the IR emitting heater and transfers the radiant heat to the substrate via thermal conduction.  However, as noted supra with respect to the rejection of claim 1, in Fig. 7 and col. 16, l. 1 to col. 17, l. 5 Koinuma teaches an embodiment of a substrate holder (48) in which a substrate (5) is provided on a second surface of a holder plate (330) that is heated by a lamp heater (8).  The backside (i.e., a first surface) of the holder plate (330) is provided with a heat-absorbing layer (313) which necessarily shields the holder plate (330) from all radiant heat from the IR emitting heater (8) and transfers the radiant heat to the substrate (5) via thermal conduction.  

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Koinuma and further in view of U.S. Patent No. 5,100,832 to Kitagawa, et al. (“Kitagawa”) as evidenced by an internet publication entitled “Molybdenum – Boiling point – Melting Point – Thermal Conductivity – Expansion” available at https://material-properties.org/molybdenum-thermal-properties-melting-point-thermal-conductivity-expansion/ and accessed on November 9, 2021 (“Molybdenum Properties Website”). 
Regarding claim 7, Nakamura and Koinuma do not explicitly teach that the thermally conductive backing plate comprises a material having a thermal conductivity of at least 20 W/m-K at 20°C.  However, in Fig. 1 and col. 5, l. 21 to col. 5, ll. 21-52 as well as elsewhere throughout the entire reference Kitagawa teaches an analogous embodiment of a MBE system in which a substrate (7) is placed on a substrate holder (8), the latter of which is heated by a heater (13).  In col. 5, ll. 32 Kitagawa specifically teaches .  

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Koinuma and further in view of U.S. Patent Appl. Publ. No. 2010/0183045 to Nakahara, et al. (“Nakahara”) as evidenced by an internet publication entitled “Titanium – Boiling point – Melting Point – Thermal Conductivity – Expansion” available at https://material-properties.org/titanium-thermal-properties-melting-point-thermal-conductivity-expansion/ and accessed on November 9, 2021 (“Titanium Properties Website”). 
Regarding claim 10, Nakamura and Koinuma do not explicitly teach that the IAC absorbs from at least 10% of all infrared radiation within wavelengths from 700 nanometers to 1 millimeter.  However, as noted supra with respect to the rejection of claim 1, in Fig. 7 and col. 16, l. 1 to col. 17, l. 5 Koinuma teaches that the backside (i.e., a first surface) of the holder plate (330) is provided with a heat-absorbing layer (313) which increases the heat-absorbing efficiency of the holder plate (330).  In one .  

Claims 8 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Koinuma and further in view of Nakahara and still further in view of U.S. Patent No. 6,106,903 to Kamleshwar Upadhya (“Upadhya”). 
Regarding claim 8, Nakamura does not explicitly teach that the thermally conductive backing plate comprises a metal or a metal alloy.  However, as noted supra with respect to the rejection of claim 1, in Fig. 7 and col. 16, l. 1 to col. 17, l. 5 Koinuma teaches that the backside (i.e., a first surface) of the holder plate (330) is provided with a heat-absorbing layer (313) which increases the heat-absorbing efficiency of the holder plate (330).  Then in Figs. 1-2 and ¶¶[0027]-[0071] as well as elsewhere throughout the entire reference Nakahara teaches an analogous embodiment of a MBE system in which the substrate (100) is supported by a holder (20) within a vacuum chamber (1) and is heated by a heating source (10).  In ¶0027] Nakahara specifically teaches that a back side of the substrate (100) is coated with a metal film (110) which promotes efficient absorption of infrared radiation that is emitted by the heating source (10) and is particularly effective when the substrate (100) is heated to high temperatures.  
Nakamura and Nakahara does not specifically teach that the metal film (110) comprises niobium or a niobium alloy, molybdenum or a molybdenum alloy, tantalum or 2 has great potential as a coating for use in elevated temperature applications and has good oxidation resistance and high thermal conductivity.  Then in Figs. 1-5 and col. 3, l. 60 to col. 7, l. 44 as well as elsewhere throughout the entire reference Upadhya further teaches that high quality MoSi2 layers may be formed by thermal spraying a mixture which includes SiC particles with Fig. 5 specifically showing that the thermal sprayed mass (64) forms a conformal coating comprised of SiC particles (32) distributed uniformly within reshaped MoSi2 particles (34).  Then in col. 7, ll. 21-44 Upadhya specifically teaches that the deposited MoSi2 layer exhibited no cracking or spallation when heated to 1,500 °C and exhibited no oxidation damage.  Thus, a person of ordinary skill in the art would look to the teachings of Upadhya and would readily recognize that a molybdenum alloy such as MoSi2 may be used as the heat absorbing layer (313) of Koinuma or the metal thin film (110) of Nakahara and would be motivated to utilize MoSi2 for this purpose due to its high thermal conductivity, oxidation  resistance, and ease of deposition by plasma spraying.  
Regarding claim 22, Nakamura and Koinuma do not explicitly teach that the IAC is molybdenum disilicide.  However, as noted supra with respect to the rejection of claim 8, in Fig. 7 and col. 16, l. 1 to col. 17, l. 5 Koinuma teaches that the backside (i.e., a first surface) of the holder plate (330) is provided with a heat-absorbing layer (313) which increases the heat-absorbing efficiency of the holder plate (330).  Then in Figs. 1-2 and ¶¶[0027]-[0071] as well as elsewhere throughout the entire reference Nakahara teaches an analogous embodiment of a MBE system in which the substrate (100) is supported by a holder (20) within a vacuum chamber (1) and is heated by a heating 
Nakamura and Nakahara does not specifically teach that the metal film (110) comprises niobium or a niobium alloy, molybdenum or a molybdenum alloy, tantalum or a tantalum alloy, tungsten or a tungsten alloy, or rhenium or a rhenium alloy as claimed.  However, in col. 1, ll. 10-34 Upadhya teaches that MoSi2 has great potential as a coating for use in elevated temperature applications and has good oxidation resistance and high thermal conductivity.  Then in Figs. 1-5 and col. 3, l. 60 to col. 7, l. 44 as well as elsewhere throughout the entire reference Upadhya further teaches that high quality MoSi2 layers may be formed by thermal spraying a mixture which includes SiC particles with Fig. 5 specifically showing that the thermal sprayed mass (64) forms a conformal coating comprised of SiC particles (32) distributed uniformly within reshaped MoSi2 particles (34).  Then in col. 7, ll. 21-44 Upadhya specifically teaches that the deposited MoSi2 layer exhibited no cracking or spallation when heated to 1,500 °C and exhibited no oxidation damage.  Thus, a person of ordinary skill in the art would look to the teachings of Upadhya and would readily recognize that a molybdenum alloy such as MoSi2 may be used as the heat absorbing layer (313) of Koinuma or the metal thin film (110) of Nakahara and would be motivated to utilize MoSi2 for this purpose due to its high thermal conductivity, oxidation  resistance, and ease of deposition by plasma spraying.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Koinuma and further in view of Nakahara as evidenced by the Titanium Properties Website and still further in view of Great Britain Patent No. GB 1,242,996 to Corning Glass Works (“Corning”). 
Regarding claim 11, Nakamura does not explicitly teach that the IAC has a thermal conductivity of at least 5 W/m-K at 20°C.  However, in Figs. 1-2 and ¶¶[0027]-[0071] as well as elsewhere throughout the entire reference Nakahara teaches an analogous embodiment of a MBE system in which the substrate (100) is supported by a holder (20) within a vacuum chamber (1) and is heated by a heating source (10).  In ¶0027] Nakahara specifically teaches that a back side of the substrate (100) is coated with a metal film (110) which promotes efficient absorption of infrared radiation that is emitted by the heating source (10) and is particularly effective when the substrate (100) is heated to high temperatures.  In ¶[0039] and ¶[0067] Nakahara further teaches that the metal film (110) is preferably made of, for example, a dual structure comprised of a 10-nm-thick layer of Ti and 100-nm-thick layer of Pt stacked on each other.  Then at p. 2 the Titanium Properties Website teaches that titanium (Ti) has a thermal conductivity of 21.9 W/m-K and a melting point of 1,668 °C.  Thus, a person of ordinary skill in the art would look to the teachings of Nakahara and would readily recognize that the heat-absorbing layer (313) utilized in the system of Nakamura and Koinuma may be comprised of a metal such as Ti and/or platinum (Pt) due to their high melting point and high thermal conductivity and would be motivated to provide the substrate holder with a heat-absorbing layer comprised of Ti and/or Pt for these reasons.  In this case the use of Ti and/or Pt 
Nakamura, Koinuma, and Nakahara do not explicitly teach that the IAC is a thermal plasma spray coating.  However, in pp. 1-3, including Example 1 Corning teaches that coatings made of platinum or platinum-base alloys may be formed by plasma flame spraying and that these coatings are strongly adherent to the substrate and of a high density.  Thus, a person of ordinary skill in the art would look to the teachings of Corning and would readily recognize that the Pt and/or Ti metal film (110) utilized in the teachings of Nakahara may be formed by thermal plasma spraying with the motivation for doing so being to reliably and efficiently form a high quality coating which is strongly adherent to the substrate and has a high density.  

Response to Arguments
Applicant's arguments filed February 8, 2022, have been fully considered, but they are not persuasive and are moot in view of the new grounds of rejection set forth in this Office Action.  In particular, U.S. Patent No. 6,106,903 to Kamleshwar Upadhya and Great Britain Patent No. GB 1,242,996 to Corning Glass Works have been introduced to teach the newly added claim limitations.  
Applicants argue that since the substrate holder in Nakamura includes a main electrical heater incorporated into the substrate holder it therefore does not consist of an IR emitting heater.  See applicants’ 2/8/22 reply, p. 10.  Applicants’ argument is noted, but is unpersuasive.  For one, it is noted that the claim language does not specifically exclude other types of heaters and only requires that a specific heater which “consist[s] .  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604. The examiner can normally be reached Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714